Citation Nr: 0709122	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-05 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (ROIC)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policies.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.  He died in November 2001.  The appellant is 
the veteran's niece.

This matter is contested, and comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 2002 
determination by the ROIC in Philadelphia.  The appellant 
filed a notice of disagreement (NOD) in September 2002, and 
the ROIC issued a statement of the case (SOC) in January 
2003. The appellant filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in February 2003.

In August 2004, the appellant, assisted by a Veterans 
Benefits Counselor (VBC), testified during a hearing before 
the undersigned Veterans Law Judge at the RO in Chicago, 
Illinois; a transcript of that hearing is of record.  The 
Board notes that, although the VBC, whose initials are E.B., 
was listed as a witness on the title page of the hearing 
transcript, the hearing transcript reflects that he was in 
attendance to assist the appellant at the hearing, and not to 
offer testimony (Hearing transcript, p. 2).  The Board also 
notes that the claims folder and insurance folder were sent 
to the American Legion, but that veterans' service 
organization indicated in a June 2004 memo that its 
representation extended only to the veteran until his death 
in November 2001 and not to the appellant.

In February 2005, the Board remanded the appellant's claim to 
the ROIC for additional development.  After attempting to 
comply with the Board's remand instructions, the ROIC 
continued the denial of the claim (as reflected in a July 
2005 supplemental SOC (SSOC)), and returned this matter to 
the Board.  The Board again remanded the claim for additional 
development in January 2006.  The ROIC undertook additional 
development, and, without readjudicating the claim, returned 
this matter to the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. VA will notify the 
appellant when further action, on her part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further ROIC action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.

In an August 1991 Designation of Beneficiary (VA Form 29-
336), the veteran listed the appellant as the principal 
beneficiary to his NSLI policies.  Thereafter, in January 
1994, the veteran executed a new designation of beneficiary 
in which he named L.I. as the principal beneficiary. The 
veteran subsequently executed an additional designation of 
beneficiary in May 1994, in which he named A.W. as the 
principal beneficiary. The appellant has contended that the 
veteran was incompetent at the time he executed the 
designation of beneficiary in January 1994 and May 1994 and, 
therefore, she is the rightful principal beneficiary to the 
veteran's NSLI policies.

In the February 2005 remand, the Board requested that the RO 
issue the appellant a notice letter to specifically inform 
her of the Veterans Claims Assistance Act (VCAA), and the 
notice and duty to assist provisions, to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In May 2005, the ROIC sent the appellant a letter relating to 
its duties to notify and assist her pursuant to the VCAA.  In 
its January 2006 remand, the Board found that the information 
provided by the ROIC to the appellant with respect to the 
duty to assist was incorrect and misleading, and that the 
record still did not include appropriate VCAA notice.  See 
Board remand at 4 (January 13, 2006).  The Board instructed 
the ROIC to furnish the appellant a letter providing 
appropriate VCAA notification and readjudicate the claim and 
issue an appropriate SSOC if the claim remained denied.  Id. 
at 6, 7.  

On remand, the ROIC sought the advice of VA's General Counsel 
(GC) as to the applicability of the VCAA to insurance cases.  
GC replied in a June 2006 e-mail that there was no basis for 
concluding that 38 U.S.C.A. § 5103(a) did not apply to 
insurance claims.  Specifically, GC stated that although 
38 U.S.C.A. § 5103(b)(2) provides, "This subsection shall 
not apply to any application or claim for Government life 
insurance benefits," the "subsection" referred to is 
38 U.S.C.A. § 5103(b), applicable to VCAA-related time 
limitations, and not the notification requirements of 
38 U.S.C.A. § 5103(a).  Thus, while the VCAA's time 
limitation provisions do not apply to insurance cases, its 
notification requirements do.  The ROIC then provided VCAA 
notification in an August 2006 letter.  It did not 
readjudicate the claim or issue a SSOC, but simply returned 
the case to the Board.
 
A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, although the ROIC commendably 
sought GC's advice as to the application of the VCAA to 
insurance cases and sent a VCAA letter to the appellant, it 
did not readjudicate the claim or issue a SSOC, and therefore 
did not completely follow the directives of the January 2006 
remand.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(to cure a VCAA timing defect, the issuance of fully 
compliant VCAA notification must be followed by 
readjudication of the claim, such as in a SOC or SSOC). 
Consequently, a remand for readjudication of the claim and, 
if the claim remains denied, issuance of a SSOC, is 
necessary.

Accordingly, this matter is hereby REMANDED to the ROIC, via 
the AMC, for the following action:

1.  The ROIC should readjudicate the 
appellant's claim of entitlement to the 
proceeds of the veteran's NSLI policies 
in light of all pertinent evidence and 
legal authority.

2.  If the claim on appeal remains 
denied, the RO should furnish to the 
appellant an appropriate SSOC that 
includes citation to all additional legal 
authority considered-to specifically 
include the current provisions of 38 
C.F.R. §§ 3.102 and 3.159-as well as 
clear reasons and bases for its 
determination, and afford the appellant 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2006).



